          Case 1:17-cv-07764-VEC Document 45 Filed 09/12/19 Page 1 of 11



                                                                    USDC SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                    ELECTRONICALLY FILED
 -------------------------------------------------------------- X   DOC #:
 KAVON JENKINS,                                                 :   DATE FILED: 9/12/2019
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :      17-CV-7764 (VEC)
                                                                :
 YELLOWSTONE PROPERTIES, INC.;                                  :    OPINION AND ORDER
 ORLANDO FRANCO, individually and in his                        :
 official capacity,                                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        Plaintiff Kavon Jenkins, formerly employed as a building porter by Defendant

Yellowstone Properties, Inc. (“Yellowstone”), sued Yellowstone and its property manager,

Defendant Orlando Franco, for alleged violations of the federal Fair Labor Standards Act

(“FLSA”) and the New York Labor Law (“NYLL”); alleged discrimination and hostile work

environment on the basis of race in violation of the New York State Human Rights Law

(“NYSHRL”) and New York City Human Rights Law (“NYCHRL”); alleged retaliation in

violation of the New York Whistleblower Act; and alleged common-law intentional infliction of

emotional distress. See Dkt.1 (Compl.).

        Defendants moved for partial summary judgment on Plaintiffs’ NYSHRL and NYCHRL

claims, Whistleblower Act claim, and IIED claim, as well as on his claims for “recordkeeping

violations” in violation of the NYLL, his NYLL “spread of hours” claim, and (possibly) his

NYLL overtime claim. See Dkts. 30-32. On August 16, 2019, the Court ordered Plaintiff to

show cause why his NYSHRL, NYCHRL, Whistleblower Act, and IIED claims should not be

dismissed for lack of supplemental jurisdiction under 28 U.S.C. § 1367(a). See Dkt. 40. Both

parties responded to the order. See Dkts. 43, 44. Upon due consideration of the parties’

                                                  Page 1 of 11
          Case 1:17-cv-07764-VEC Document 45 Filed 09/12/19 Page 2 of 11



arguments, the Court concludes that it lacks supplemental jurisdiction over Plaintiff’s NYSHRL,

NYCHRL, Whistleblower Act, and IIED claims and therefore dismisses those claims without

prejudice. The Court does, however, have supplemental jurisdiction over Plaintiff’s FLSA and

NYLL claims, including his NYLL spread-of-hours, “recordkeeping,” and overtime claims.

Defendants’ motion for summary judgment is GRANTED as to the spread-of-hours and

“recordkeeping” claims and DENIED as to the overtime claim.

                                               STANDARD

        Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-24 (1986). “A genuine

dispute exists when the evidence is such that, if the party against whom summary judgment is

sought is given the benefit of all permissible inferences and all credibility assessments, a rational

factfinder could resolve all material factual issues in favor of that party.” Sec. & Exch. Comm’n

v. Sourlis, 851 F.3d 139, 144 (2d Cir. 2016) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)). “Summary judgment is appropriate when there can be but one reasonable

conclusion as to the verdict, . . . i.e., it is quite clear what the truth is, . . . and no rational

factfinder could find in favor of the nonmovant.” Id. at 144 (citations and internal quotation

marks omitted).

                                              DISCUSSION

I.      Supplemental Jurisdiction Over Plaintiffs’ NYSHRL, NYCHRL, New York
        Whistleblower Act, and IIED Claims

        “It is a fundamental precept that federal courts are courts of limited jurisdiction and lack

the power to disregard such limits as have been imposed by the Constitution or Congress. . . . If

subject matter jurisdiction is lacking and no party has called the matter to the court’s attention,

                                                Page 2 of 11
         Case 1:17-cv-07764-VEC Document 45 Filed 09/12/19 Page 3 of 11



the court has the duty to dismiss the action sua sponte.” Durant, Nichols, Houston, Hodgson &

Cortese-Costa P.C. v. Dupont, 565 F.3d 56, 62-63 (2d Cir. 2009) (quoting Owen Equip. &

Erection Co. v. Kroger, 437 U.S. 365, 374 (1978)) (internal quotation marks omitted); see also,

e.g., Mastafa v. Chevron Corp., 770 F.3d 170, 187 (2d Cir. 2014) (“If subsequent materials in the

record cast sufficient doubt upon the allegations in the complaint that formed the basis for the

court’s subject-matter jurisdiction, the court must revisit the question of its jurisdiction sua

sponte . . . .”). Plaintiff, as the party invoking federal jurisdiction, bears the burden of

demonstrating that this Court has subject-matter jurisdiction over each claim. Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

        Absent diversity jurisdiction, this Court may exercise supplemental jurisdiction over state

law claims only if they are so related to claims in the action over which the Court has original

jurisdiction “that they form part of the same case or controversy under Article III of the United

States Constitution.” 28 U.S.C. § 1367(a). “[D]isputes are part of the same case or controversy

within § 1367 when they derive from a common nucleus of operative fact.” Achtman v. Kirby,

McInerney & Squire, LLP, 464 F.3d 328, 335 (2d Cir. 2006) (internal quotation omitted).

Claims derive from a common nucleus of operative fact “where the facts underlying [them]

substantially overlap[] . . . or where presentation of the federal claim necessarily br[ings] the

facts underlying the state claim before the court.” Lyndonville Sav. Bank & Tr. Co. v. Lussier,

211 F.3d 697, 704 (2d Cir. 2000) (citations omitted).

        The Court undoubtedly has original jurisdiction under 29 U.S.C. § 216(b) over Plaintiff’s

claim under the Fair Labor Standards Act, see Dkt. 1 (Compl.) ¶¶ 79-84, and supplemental

jurisdiction pursuant to Section 1367(a) over his wage-and-hour claims under the NYLL, see

Dkt. 1 (Compl.) ¶¶ 85-103. This includes Plaintiff’s NYLL spread-of-hours, “recordkeeping,”



                                             Page 3 of 11
         Case 1:17-cv-07764-VEC Document 45 Filed 09/12/19 Page 4 of 11



and overtime claims. Resolving all of these claims require considering evidence of the hours

Plaintiff worked, the rate and method by which he was paid, the amounts he was paid, and the

parties’ records (or lack thereof) on these subjects. Because “the facts underlying the[se] federal

and state claims substantially overlap[],” they arise from a common nucleus of operative fact.

Lyndonville, 211 F.3d at 704 (citation omitted).

       The same cannot be said for Plaintiff’s NYSHRL, NYCHRL, New York Whistleblower

Act, and IIED claims. Having reviewed the parties’ summary-judgment materials, see Dkts. 30-

39, it is apparent that there is insufficient factual or evidentiary overlap between them and

Plaintiff’s wage-and-hour claims to confer supplemental jurisdiction. The factual issues that are

central to Plaintiff’s discrimination, hostile-work-environment, whistleblower, and IIED

claims—such as whether Plaintiff was a whistleblower under New York law, whether he

suffered adverse employment actions, whether racial or whistleblower animus motivated those

actions, and whether Plaintiff suffered severe emotional distress as a result of allegedly heinous

behavior by Defendants—are irrelevant to Plaintiffs’ wage and hour claims, which will be

resolved through testimony and documents “regarding the hours Plaintiff worked and the

compensation he received.” Kobeck v. Armonk Bristal LLC, No. 16-CV- 8870, 2018 WL

1406623, at *3 (S.D.N.Y. Mar. 19, 2018). While Plaintiff is correct that both sets of claims arise

from the same employment relationship; that “the parties involved” are the same across all

claims; and that “the time frame of the events is the same with regard to all claims,” see Dkt. 43

at 1, those facts do not establish the common nucleus of operative fact necessary for

supplemental jurisdiction. See, e.g., Kobeck, 2018 WL 1306623 at *3 (citing Torres v.

Gristede’s Operating Corp., 628 F. Supp. 2d 447, 468 (S.D.N.Y. 2008) (collecting cases));

Hernandez v. Mauzone Home Kosher Prods. of Queens, Inc., No. 12-CV-2327, 2013 WL



                                           Page 4 of 11
          Case 1:17-cv-07764-VEC Document 45 Filed 09/12/19 Page 5 of 11



5460196, at *2 (E.D.N.Y. Sept. 30, 2013) (“Although Plaintiff argues that both her federal wage

and hour claims and her city and state discrimination claims will rely on the same set of facts,

specifically the number of hours Plaintiff worked for Defendants, the facts do not ‘substantially’

overlap to require the Court to exercise its supplemental jurisdiction.”); Hahn v. Rocky Mountain

Express Corp., No. 11-CV-8512, 2012 WL 2930220, at *1 (S.D.N.Y. July 16, 2012) (“The only

overlap between Plaintiff’s wage claims and his age discrimination claim is the fact that both

arose in connection with his employment at RMX. Defendant’s alleged failure to pay overtime

and allegedly age-motivated termination of Plaintiff are, otherwise, entirely separate cases and

controversies.”); Rivera v. Ndola Pharm. Corp., 497 F. Supp. 2d 381, 393-95 (E.D.N.Y. 2007)

(“Plaintiff’s employment relationship is insufficient to create a common nucleus of operative fact

where it is the sole fact connecting plaintiff’s federal overtime claim and the remaining state law

claims. As such, plaintiff’s remaining state law claims do not form part of the same case or

controversy as plaintiff’s FLSA overtime claim . . . .” (internal quotation marks omitted)). 1

         The Court is unpersuaded by Plaintiff’s contention that his discrimination claims

substantially overlap with his FLSA claim because, “as shown in paragraphs 52 through 66 of

the Complaint, Defendants’ decision not to pay Plaintiff for the overtime hours worked is

directly targeting Plaintiff, which is another form of harassment, discrimination and abuse.” Dkt.

43 at 1. Paragraphs 52 through 66 of the Complaint do not, contrary to Plaintiff’s


1
          Treglia v. Town of Manlius, 313 F.3d 713, 717-18 (2d Cir. 2002), and Nicholsen v. Feeding Tree Style,
Inc., No. 12-CV-6236, 2014 WL 476355, at *2-4 (S.D.N.Y. Feb. 6, 2014), are different. In Treglia, the court had
supplemental jurisdiction over the plaintiff’s state disability-discrimination claim because it arose from the same
facts as his disability-discrimination claim under the federal Americans with Disabilities Act. Treglia, 313 F.3d at
722-24. The facts underlying the state and federal claims were identical. In Nicholsen, the court had supplemental
jurisdiction over the defendant’s faithless-servant and breach-of-fiduciary-duty counterclaims because the central
allegation underlying those counterclaims—that the plaintiff had stolen a ledger in which the defendant’s employees
had recorded their hours—was also critical to resolving the plaintiff’s FLSA claim: if the plaintiff stole the ledger,
then the ledger necessarily existed, in which case the defendant may have fulfilled its duty to keep accurate
employment records and therefore could avoid bearing the burden of proving the hours the plaintiff worked to defeat
the plaintiff’s FLSA claim. Nicholsen, 2014 WL 476355, at *2-4. There is no such factual overlap in this case.

                                                   Page 5 of 11
           Case 1:17-cv-07764-VEC Document 45 Filed 09/12/19 Page 6 of 11



characterization, allege that any failure to pay overtime was in any way connected to racial or

whistleblower animus, see Dkt. 1 (Compl.) ¶¶ 52-66, and even if they did, there is absolutely no

evidence or argument in the summary-judgment record to support that theory. Plaintiff did not

mention Defendants’ alleged failure to pay overtime as a “form of harassment, discrimination

and abuse” when opposing Defendants’ motion for summary judgment, see Dkt. 35 (Mem. in

Opp. to MSJ) at 11 (listing six alleged adverse employment actions, none of which is failure to

pay overtime), instead doing so for the first time in response to the Court’s query whether it has

supplemental jurisdiction over Plaintiff’s discrimination and hostile-work-environment claims,

see Dkt. 43 at 1-2. Given Plaintiff’s failure to plead this discrimination theory and to marshal

evidence that might even conceivably support it, the Court is confident that the facts underlying

Plaintiff’s NYSHRL, NYCHRL, New York Whistleblower Act, and IIED claims do not

substantially overlap with his FLSA claim and that resolving the FLSA claim will not bring the

facts underlying the NYSHRL, NYCHRL, New York Whistleblower Act, and IIED claims

before the court. 2 Lyndonville, 211 F.3d at 704 (citation omitted).

         Finally, contrary to Plaintiff’s argument, see Dkt. 43 at 3, his post-filing move to North

Carolina does not confer diversity jurisdiction. A “party’s citizenship is analyzed at the time the

suit is filed,” d’Amico Dry Ltd. v. Primera Maritime (Hellas) Ltd., 886 F.3d 216, 226 n.8 (2d Cir.

2018), and a party’s post-filing change in citizenship cannot cure a lack of diversity that existed

when the case was commenced, Grupo Dataflux v. Atlas Global Grp., 541 U.S. 567, 576 (2004).

Neither of the “exceptions” to the time-of-filing rule described in Herrick Co. v. SCS


2
         Plaintiff’s contention that “[t]he overtime worked by Plaintiff is in part directly related to the work that he
was forced to do and ‘the only porter that was forced to clean and empty the dangerously defective compactor
infested with rats, and the basement that was overtaken by rats, while other non-Black porters were not forced to
engage in such dangerous and harmful work’ (see Complaint at ¶ 74),” see Dkt. 43 at 1, is not even coherent. But to
the extent the Court understands his point, it is not persuasive. Even assuming Plaintiff was required to clean the
compactor room because he is black, that is irrelevant to the only questions of significance to his wage-and-hour
claims: how many hours did he work and was he paid in compliance with wage-and-hour laws for those hours.

                                                    Page 6 of 11
          Case 1:17-cv-07764-VEC Document 45 Filed 09/12/19 Page 7 of 11



Communications, Inc., 251 F.3d 315, 329 (2d Cir. 2001), applies here. This is not a case “where

the facts necessary to the establishment of diversity jurisdiction are subsequently determined to

have obtained all along” such that the Court can “treat diversity jurisdiction as having existed

from the beginning,” id.; Plaintiff concedes that he was a New York citizen when the suit was

filed, see Dkt. 43 at 3, so “the underlying facts (and not merely the pleadings) are inadequate to

support federal jurisdiction.” Herrick, 251 F.3d at 329. Nor is it a situation where merely

“dismissing jurisdictional spoilers” can cure incomplete diversity. 3 Id. at 329-30.

         For these reasons, the Court lacks supplemental jurisdiction under 28 U.S.C. § 1367(a)

over Counts Six, Seven, Eight, Nine, Ten, and Eleven, and those counts are dismissed without

prejudice. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”).




3
         Contrary to Plaintiff’s suggestion, see Dkt. 43 at 2, because the Court lacks supplemental jurisdiction under
Section 1367(a) over Plaintiff’s NYSHRL, NYCHRL, New York Whistleblower Act, and IIED claims, it lacks
discretion to decide whether to decline such jurisdiction under Section 1367(c). There is no jurisdiction to decline.

                                                   Page 7 of 11
          Case 1:17-cv-07764-VEC Document 45 Filed 09/12/19 Page 8 of 11



II.      Spread-of-Hours Pay

         Count Three asserts a claim for spread-of-hours pay under the New York Labor

Commissioner’s minimum-wage order for “Miscellaneous Industries and Occupations.” 4 Dkt. 1

(Compl.) ¶¶ 91-94. By its terms, however, that order does not apply to “employees who are

covered by minimum wage standards in any other minimum wage order promulgated by the

commissioner.” N.Y. Comp. Codes R. & Regs. tit. 12, § 142-1.1(a). As a building porter and

janitor, Plaintiff was undisputedly “an[] individual permitted to work by an employer in the

building service industry,” id. § 141-3.2(a), and was therefore subject to the Commissioner’s

wage order for the “Building Service Industry,” id. § 141-1.1—not the Miscellaneous Industries

and Occupations wage order. 5 Because the Building Service Industry wage order does not

require spread-of-hours pay, Plaintiff was not entitled to such pay as a matter of law. See

Almonte v. 437 Morris Park, LLC, No. 14 . 5951, 2015 WL 7460019, at *4 (S.D.N.Y. Nov. 24,

2015) (“[T]he Building Service Order clearly applies to employees like Plaintiff, who maintain

and repair multi-unit apartment buildings occupied by multiple families. . . . As a result,

Defendants are entitled to summary judgment on Plaintiff’s spread-of-hours claim.”). The Court

therefore grants summary judgment to Defendants on Count Three.


4
          As far as this Court as aware, only this particular wage order requires spread-of-hours pay. Plaintiff has
identified no other wage order that could have required Defendants to give Plaintiff spread-of-hours pay. Moreover,
to the extent Plaintiff attempts to bring a spread-of-hours claim under Article 19 of the NYLL itself, see Dkt. 1
(Compl.) ¶ 93, that claim fails as a matter of law: Article 19 nowhere provides for spread-of-hour pay.
5
          There is no dispute that Defendants were “engaged in whole or in part in renting, servicing, cleaning,
maintaining, selling, or managing buildings or building space” and were thus employers in the building service
industry. N.Y. Comp. Codes R. & Regs. tit. 12, § 141-3.1(a); see also Dkt. 37 (Pltf’s. Responses to Defs.’ Local
Rule 56.1 Statement) at 2-3 ¶ 2 (neither admitting nor denying Defendants’ contention that they “manage[] nine
residential apartment buildings in the Bronx”); Local Civ. R. 56.1(c) (“Each numbered paragraph in the statement of
material facts set forth in the [movant’s Rule 56.1] statement . . . will be deemed to be admitted for purposes of the
motion unless specifically controverted by a correspondingly numbered paragraph in the statement required to be
served by the opposing party.”). Nor does it matter—contrary to Plaintiff’s argument, see Dkt. 35 (Mem. in Opp. to
MSJ) at 24—that Plaintiff was not a live-in superintendent like the plaintiff in Almonte. The Building Service
Industry wage order applies to “any individual permitted to work by an employer in the building service industry,”
not just live-in superintendents. N.Y. Comp. Codes R. & Regs. tit. 12, § 141-3.2(a).

                                                   Page 8 of 11
           Case 1:17-cv-07764-VEC Document 45 Filed 09/12/19 Page 9 of 11



III.     NYLL Recordkeeping

         Count Four asserts a claim for unspecified “recordkeeping violations” in violation of

“NYLL Art. 19 et seq., and supporting regulations.” Dkt. 1 (Compl.) ¶¶ 95-98. Plaintiff has

failed to offer—and the Court has been unable to identify—any authority suggesting that any

provision of Article 19 of the NYLL creates a private right of action for alleged failures to

maintain wage-and-hour records. And the Article’s structure indicates that the New York

legislature did not intend for there to be such a private right of action: Section 661 of the NYLL

obligates employers to maintain employment records, but the only provisions in the Article

permitting enforcement of that obligation are Section 662(2), which imposes criminal penalties

for failure to keep records, and Section 660, which authorizes the New York Labor

Commissioner to inspect those records. Because no provision of Article 19 explicitly confers a

private right of action for generalized recordkeeping failures; because the Article’s structure

indicates that the Legislature did not intend to create such a right of action; and because Plaintiff

has offered no authority to the contrary, the Court concludes that Plaintiff’s free-floating

recordkeeping claim under Article 19 is defective as a matter of law and grants summary

judgment on that claim to Defendants. 6




6
         Jemine v. Dennis, 901 F. Supp. 2d 365, 375-76 (E.D.N.Y. 2012), the sole case cited by Plaintiff, actually
confirms that Article 19 does not create a private cause of action for standalone recordkeeping violations. It does so
in two ways. First, Jemine explained that Article 19’s wage and overtime provisions “mirror[] the FLSA in most
aspects” and ought to be interpreted similarly. Id. at 375. In light of this principle, because “there is no private right
of action to enforce” the FLSA’s record-keeping requirements, Cunningham v. Elec. Data Sys. Corp., 579 F. Supp.
2d 538, 542-43 (S.D.N.Y. 2008) (citations omitted), there is no such right to enforce Article 19’s parallel
requirements either. Second, Jemine points out that Article 19’s record-keeping requirement is important because an
employer’s failure to maintain records as the statute requires triggers a heightened burden of proof on the employer
during subsequent wage-and-hour litigation. Jemine, 901 F. Supp. 2d at 376. Section 661 therefore serves a vital
regulatory function even though an employee lacks a private right of action to enforce it.

                                                     Page 9 of 11
            Case 1:17-cv-07764-VEC Document 45 Filed 09/12/19 Page 10 of 11



IV.      Overtime Pay

         It is not clear whether Defendants have moved for summary judgment on Count Five,

Plaintiff’s claim for overtime pay under the NYLL. The introduction to Defendants’ brief

contradicts itself: its last paragraph seeks dismissal of Plaintiff’s “third through eleventh causes

of action,” Dkt. 31 (Mem. in Supp. of MSJ) at 2, but the brief’s first paragraph purports to move

for summary judgment on all claims “except those related to the payment of [Plaintiff’s] wages,”

id. at 1.

         In any event, to the extent Defendants intended to move against Count Five, that motion

is treated as abandoned because Defendants failed to address the basis for the motion in their

papers. See Celotex Corp., 477 U.S. at 323 (“Of course, a party seeking summary judgment

always bears the initial responsibility of informing the district court of the basis for its motion,

and identifying those portions of the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, which it believes demonstrate the absence

of a genuine issue of material fact.” (internal quotation marks omitted)).

                                          CONCLUSION

        For the foregoing reasons, Counts Six, Seven, Eight, Nine, Ten, and Eleven are dismissed

without prejudice for lack of subject-matter jurisdiction, and Defendants’ motion for partial

summary judgment is GRANTED IN PART and DENIED IN PART. Summary judgment is

granted to Defendants on Counts Three and Four. Summary judgment is denied as to Count

Five.

         Jury selection and trial will begin on February 3, 2020, at 10:00 a.m. Motions in limine

must be filed no later than October 18, 2019, with responses due November 1, 2019. No replies




                                            Page 10 of 11
        Case 1:17-cv-07764-VEC Document 45 Filed 09/12/19 Page 11 of 11



in support of motions in limine will be permitted. Oral argument on any motions is tentatively

scheduled for November 14, 2019, at 2:00 P.M.

       A joint pre-trial order, with joint requests to charge and proposed voir-dire questions

(which must be focused only on the facts of this specific case), must be filed no later than

December 13, 2019. The parties are directed to the Undersigned’s Individual Rules for the

required form and contents of their joint pretrial order. The parties must appear for a final pre-

trial conference on January 22, 2020 at 2:00 p.m.

       The Court reminds the parties that it is happy to refer them to mediation or to Magistrate

Judge Parker for settlement discussions upon a joint request.

       The Clerk of Court is respectfully directed to terminate the open motion at Dkt. 30.



SO ORDERED.
                                                      _________________________________
Date: September 12, 2019                                    VALERIE CAPRONI
      New York, New York                                  United States District Judge




                                           Page 11 of 11
